Title: To George Washington from Gustavus Scott, 6 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 6th February 1797
                        
                        
                        Your Letter of the 29th Ulto did not reach the City till late on friday
                            evening, of course, it could not receive an earlier attention—We hope with you that the
                            Spring will be early, and exertions shall not be wanting, on our part, to forward the public
                            buildings—Our own Ideas with respect to the mode of carrying them on, we expressed loosely,
                            in our Letter of 31st Ulto. When we say, "we think it adviseable to lay the foundations of
                            them (the executive buildings) this Season; and when the President’s house is so far
                            advanced as to be covered in and placed in a State of Safety, to push forward the other
                            buildings, as they will be wanted—before the removal of Congress." We had no intention, in
                            the mean time, to slacken our exertions in forwarding the Capitol, and meant to include it
                            under the general expression, the other buildings—The Capitol,
                            this year, as it has been the two preceding Years, would have been the primary object of our
                            attention; but as we know it to be the wish of Some, that all other operations should cease,
                            ’till the capitol is finished, and as your Letter manifests a great solicitude for the
                            completion of that building, we think it important to know whether you entertain the Same
                            Sentiment, as we are about procuring the materials necessary to cover in the President’s
                            house—during the ensuing Summer Our opinion is, that preparing the
                            Capitol for the reception of Congress, and the executive buildings for the reception of the
                            respective Departments, are equally necessary; and if a distinction in point of time, must
                            be made that the executive buildings ought to have the preference of Some Months, because
                            the papers must be on the spot before the removal of Congress, and they cannot be removed in
                            a day; if, indeed, there were a certainty that the private buildings, which, by contract,
                            ought to be erected, temporary accommodations might be procured for the executive Offices—The
                            President’s house is not so necessary—There are houses already built, in which a President
                            may live for a time, but we thought it ought to be covered in, the work upon it might then
                            cease, and Hoban, (who, we presume, it is not intended to discharge) might superintend the
                            executive buildings—We think it our duty thus to state our opinion, and having done so, will
                            chearfully pursue any other mode of proceeding which the executive may direct. We are,
                            &c.,
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    